Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that the prior art does not teach  Dannenberg does not teach the busbar matrix where several busbar pairs are possible and  Dannenberg does not teach the busbar matrix where several busbar pairs are possible the examiner respectfully disagrees with applicant. 
In regards to applicants second argument the so-called negative or minus potential or ground potential as described in applicants specification is implicit to an extent in order to have and electrical circuit of any type a complete rout or return is needed that can thus allow current to flow in said circuit. Therefore, the prior art must include a retune or negative busbar that allow for the complete network.

In conclusion on of ordinary skill in the art would study the prior art and arrive at applicants claimed invention without an inventive step nor novelty. Stated differently the combination of the prior art does not depart form the breath of the currently claimed invention. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record. 
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  In claim 20 line 10 “end)” should be changed to “end”. With respect to claim 1 “a busbar matrix (several busbar pairs are possible)”, should be changed  to a busbar matrix or several busbar pairs“ Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In detail claim 11 recites “by switching of its switching units to those busbars  from the second plurality of busbars  to which the appliance is connected”. The recitation is unclear as to what applicant is trying to express. Is the switching occurring from the first to the second or second to the first or is a particular arrangement required to be connected or order. For purposes of examination it will be interpreted that just a changed is required from one busbar to a different busbar via a switching mechanism.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dannenberg (DE 102015216097) in view of Nakagawa (U.S. 2015/0061378.)

Regarding claim 11, Dannenberg imparts an electrical energy supply device comprising: 
a plurality of usage units, wherein each usage unit is designed to generate or to buffer electrical energy, or to dynamically reload it (see 64, Fig. 1), and 
wherein a control device is designed to control an energy exchange (E) between the energy supply device on the one hand (see 20 or 30, Fig. 1) and an appliance connected to the energy supply device on the other hand (see 40 Fig. 1, para 0010-0012), 
wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix (see 52, 54, Fig. 1), comprising a first plurality of busbars for each positive potential and a second plurality of busbars for each negative potential  (implied in order to complete the electrical path) and in the energy supply device the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit and the series circuit is connected across a DC voltage converter (see 62, Fig. 1) to one strand end of the strand and each strand end of the strand is connected across a respective galvanically separable switching unit to (see 58, Fig. 1) one or more of the first plurality of busbars of (see claim # 2 … a first busbar (52 ^ 52 2 , ... 52 n ), which leads to a first potential , and a second bus bar (54 ^ 54 2 , ... 54 n ) carrying a second potential) the busbar assembly and the control device is designed to select at least one of the strands by a predetermined suitability criterion for the energy exchange (E) and to connect each selected strand galvanically (see Fig. 1, para 0010-0012).
  to which the appliance is connected.
Yet, Nakagawa in the same filed teaches that it known to have by switching of its switching units to those busbars  from the second plurality of busbars  to which the appliance is connected (0059-0066).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg with the teachings of Nakagawa by having by switching of its switching units to those busbars  from the second plurality of busbars  to which the appliance is connected in order to transfer loads and power sources form buss as need in the event of abnormalities as stated by the art of in the case of different power requirements or need at a particular moment. 
 Regarding  claim 12, Dannenberg in view of Nakagawa teach wherein each usage unit respectively comprises at least one battery cell, especially a battery cell module or an assembly of several battery cell modules, and/or at least one fuel cell and/or at least one solar panel and/or at least one capacitor and/or a generator (see 64 Fig. 1; Dannenberg).
Regarding  claim 13, Dannenberg in view of Nakagawa teach wherein the suitability criterion is used to dictate a charge state and/or a performance capability of the usage units of the respective strand in relation to the current energy exchange process (see Fig. 1, para 0022; Dannenberg).
Regarding  claim 14, Dannenberg in view of Nakagawa teach wherein a bridging circuit is provided within each strand for each usage unit and the control device is designed to control the respective DC voltage converter of each strand and the at least one switching unit of each strand and the bridging circuits of each usage unit in order to control the energy exchange (E) (see 64 62 and 58, Fig. 1; Dannenberg).
Regarding claim 15, Dannenberg in view of Nakagawa teach the control device is designed to galvanically connect the series-connected strands to those busbars which lead to the appliance, 
Yet does not disclose, a further switching unit is provided for every two strands, which is designed to connect the two strands in series for the energy exchange (E).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having a further switching unit is provided for every two strands, which is designed to connect the two strands in series for the energy exchange (E)since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007)
Regarding claim 16, Dannenberg in view of Nakagawa teach  The energy supply device according to claim 11,  wherein the control device is designed, in the event that multiple appliances are connected to different busbars of the busbar assembly, to maintain the appliances galvanically separated from each other for the energy exchange (E) by switching the switching units of the strands (see 52, 54, Fig. 1 connecting items to different buss-bars).
Regarding  claim 17, Dannenberg in view of Nakagawa teach, usage units of the same technology are provided within each strand.
Yet does not disclose the technologies of at least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E) since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007)
Regarding  claim 18, Dannenberg in view of Nakagawa teach, wherein the energy supply device comprises an AC/DC converter assembly connected to the busbar assembly for the exchanging of electrical energy with a public electrical supply grid or with an AC energy source and the control device is designed, when at least one of the strands is discharged during the energy exchange (E), to charge at least one other of the strands across the AC/DC converter assembly with the electrical energy from the supply grid or from the AC energy source (see 221-n, Fig. 1; Dannenberg).
Regarding  claim 19, The energy supply device according to claim 11, a capacitor device is provided at an output terminal for the connecting of the appliance. (112 unclear)
Dannenberg in view of Nakagawa teach the energy supply device according to claim 11.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dannenberg by having least two of the strands are different and the different technologies on the whole produce a current profile and/or power profile dictated by the energy exchange (E) since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007).
Regarding  claim 20, Dannenberg in view of Nakagawa teach a method for operating an electrical energy supply device comprising: a plurality of usage units, wherein each usage unit is designed to generate or to buffer electrical energy, and wherein a control device controls an energy exchange (E) between the energy supply device and an appliance coupled to the energy supply device,
wherein the energy supply device carries out the energy exchange (E) through a busbar assembly, wherein busbars of the busbar assembly form a busbar matrix, and in the energy supply device the usage units are divided up into strands and in each strand the usage units are hooked up in a series circuit and the series circuit is connected across a DC voltage converter to one strand end of the strand and each strand end(Please see Rejection of claim 1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571) 270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 2, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836